Case: 20-10300      Document: 00515846594         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10300                             May 3, 2021
                               Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Raymond Cahoon,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 7:19-CR-6-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Raymond Cahoon has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Cahoon has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10300     Document: 00515846594          Page: 2   Date Filed: 05/03/2021




                                   No. 20-10300


   relevant portions of the record reflected therein. It is dispositive that the
   Government has declined to waive the untimeliness of the appeal. See United
   States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Therefore,
   without prejudice to a future 28 U.S.C. § 2255 motion that Cahoon may file,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                        2